United States Court of Appeals
                               For the Eighth Circuit
                          ___________________________

                              Nos. 19-1481/19-1602
                          ___________________________

                                       Hamid Adeli

                  lllllllllllllllllllllPlaintiff - Appellee/Cross-Appellant

                                             v.

                            Silverstar Automotive, Inc.,
              doing business as Mercedes Benz of Northwest Arkansas

                 lllllllllllllllllllllDefendant - Appellant/Cross-Appellee
                                          ____________

                      Appeals from United States District Court
                  for the Western District of Arkansas - Fayetteville
                                   ____________

                              Submitted: January 16, 2020
                                 Filed: May 21, 2020
                                    ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                            ____________

GRASZ, Circuit Judge.

       Hamid Adeli brought this action against Silverstar Automotive, Inc.
(“Silverstar”), claiming Silverstar intentionally misrepresented the condition of the used
Ferrari it sold him. After trial, a jury awarded Adeli $20,201 in compensatory and
incidental damages and $5.8 million in punitive damages on his claims for fraud,
breach of express warranty, and deceptive trade practices under Arkansas law.
Silverstar then renewed its pre-verdict motion for judgment as a matter of law on all
claims and separately moved to alter or amend the judgment, arguing the jury’s $5.8
million punitive damages award was unconstitutionally excessive. The district court1
denied Silverstar’s renewed motion for judgment as a matter of law but partially
granted Silverstar’s motion to alter or amend the judgment, reducing the jury’s punitive
damages award to $500,000. Now, Silverstar appeals the denial of its motion for
judgment as a matter of law and the partial grant of its motion to alter or amend the
judgment, arguing the district court should have further reduced the punitive damages
award. Adeli cross-appeals, arguing the district court should not have reduced the
punitive damages award at all. We affirm the district court’s judgment.

                                   I. Background

      Silverstar, an Arkansas dealership, acquired a used 2007 Ferrari F430 in a trade
with its previous owner. To prepare the car to be sold, Michael Slone, a Silverstar
salesman, took it to Boardwalk Ferrari (“Boardwalk”), a certified Ferrari dealership,
for a pre-purchase inspection. The technician who performed the inspection listed five
recommended repairs in an internal report titled “Recommended Services” and passed
the report on to Larry Neighbors, a service advisor, who called Slone to discuss each
of the recommendations. Boardwalk did not, at this time, send Slone a copy of the
Recommended Services report. They discussed the report over the phone, and Slone
declined two of the five recommended repairs, one to the tire pressure monitoring
system and one to the exhaust headers.

      At trial, Slone and Neighbors gave conflicting testimony about the recommended
repair to the exhaust headers. Neighbors testified he told Slone the car’s exhaust

      1
        The Honorable P.K. Holmes, III, then Chief Judge, United States District Court
for the Western District of Arkansas.

                                          -2-
headers were cracked and needed to be replaced. He clarified that his recommendation
to Slone was to replace the exhaust headers “on this visit.” Slone, on the other hand,
testified he “was never told . . . there was a cracked exhaust manifold [headers].”
According to Slone, Neighbors told him the exhaust headers were only “beginning to
have an issue” that had “not come to fruition” and that could “be addressed in the
future.” Slone testified that Neighbors also told him “the car was completely fine with
the repairs [Slone elected to have done]” and could be driven safely by the next owner.
When asked about Slone’s conflicting testimony, Neighbors specifically denied ever
telling Slone that a prospective buyer would be satisfied with Slone’s decision to
decline replacing the exhaust headers.

      Slone took the car back from Boardwalk with the elected repairs completed, and
Silverstar advertised it for sale online. Silverstar’s advertisement caught Adeli’s eye.
Adeli, a resident of Virginia, was in the market for an exotic sports car and found
Silverstar’s advertisement particularly appealing because it referenced a completed pre-
purchase inspection by Boardwalk, a dealership Adeli considered reputable. Adeli
testified he felt assured of the car’s good condition by the fact that the seller was
proactive in having Boardwalk complete a pre-purchase inspection. He decided to
inquire.

       The Silverstar employee who initially responded to Adeli’s inquiry was unable
to answer all his questions about the car’s history, so Slone took over and became
Adeli’s primary contact. They communicated about the car primarily through text
messages. Slone also sent Adeli several videos of the car. When Adeli asked for a
copy of Boardwalk’s pre-purchase inspection, Slone sent him an invoice from
Boardwalk that reflected the declined repair to the tire pressure monitoring system but
not to the car’s exhaust headers. And although Slone verbally acknowledged that he
declined a recommended repair of the tire pressure monitoring system, he mentioned
nothing about the exhaust headers. In text messages, Slone told Adeli the car was
“turnkey,” “ready to go.” This led Adeli to believe Boardwalk had identified no other

                                          -3-
problems and that the only outstanding issue with the car was the tire pressure
monitoring system.

      Eventually, Adeli offered to buy the car for $85,000. Silverstar’s asking price
was $99,906, and it countered Adeli’s offer with an offer to sell at $95,000. Slone
forwarded Adeli a text message from Silverstar’s owner — Slone’s father —
explaining the counter offer. He stated, “I’m only comfortable letting go of the car at
95K. If all the service was not completed, I would do 90K, but I did the service and
pre-buy because it was the right thing to do. Spending an extra 5K for all the service
that was completed is a great deal.” This message further led Adeli to believe the car
needed no additional repairs. Nevertheless, Adeli told Slone he was unwilling to pay
$95,000 for the car and negotiations ended for the time being.

      Slone was also dealing with another prospective buyer. Unlike Adeli, however,
this buyer contacted Boardwalk directly, and Boardwalk revealed that the car’s exhaust
headers were beginning to crack. After this buyer raised the issue with Slone, Slone
reached out to Boardwalk. He wrote in an email, “To my knowledge, there was
beginning a crack in the exhaust. This is not included in the [pre-purchase inspection],
however [Neighbors] brought it up to me.2 Can you check on this?” In a response
email, Neighbors attached a copy of the Recommended Services report which showed
Boardwalk recommended and Slone declined repairs to the exhaust headers. At trial,
Slone testified Boardwalk reassured him the exhaust headers were “not an issue at this
point and [the car] was completely fine to go to the next buyer.” This prospective
buyer did not purchase the car.

       Slone then reached back out to Adeli to restart negotiations. This time,
Silverstar was willing to sell the car for $90,000. Adeli agreed to that price and made

      2
       When Slone refers to the pre-purchase inspection, he is referring to the invoice
Boardwalk sent him which does not reflect a recommended repair to the exhaust
headers.

                                          -4-
a $2,000 down payment using his credit card. He financed the balance of the purchase
price. Adeli also signed and returned four separate documents Silverstar had sent him
in the mail: (1) a purchase form, (2) an “Odometer Disclosure Statement,” (3) a legal
notice stating “Arkansas law does not provide for a ‘cooling off’ or other cancellation
period for vehicle sales,” and (4) a “Buyers Guide.”

      The Buyers Guide included a large, checked box next to the following statement:
“AS IS - NO WARRANTY. YOU WILL PAY ALL COSTS FOR ANY REPAIRS.
The dealer assumes no responsibility for any repairs . . . .” The one-page purchase
form included a “DISCLAIMER OF WARRANTIES” section that states Silverstar
“expressly disclaims all warranties, either expressed or implied, including any implied
warranty of merchantability or fitness for a particular purpose.” After receiving these
signed documents and Adeli’s check for the balance of the purchase price, Silverstar
shipped the car from its lot in Arkansas to a car dealership a few miles away from
Adeli’s home in Virginia. At no point did Slone disclose the issue with the exhaust
headers.

      On their way home from picking up the car, Adeli and his eight-year-old
daughter noticed a problem. They smelled fuel; and by the time Adeli parked the car
in his home garage, the smell was quite strong. The next day, Adeli had the car towed
to Competizione, a garage specializing in Ferraris. He also told Josh Guest, Silverstar’s
general manager, the car smelled like fuel, and Guest responded, “[W]e have no history
of anything like that. Please get it checked out and we can possibly offer some
assistance.” Mechanics at Competizione discovered a fuel leak and the crack in the
exhaust headers which, together, were causing the fuel smell. Adeli shared this with
Guest, but Guest wanted a second opinion from a certified Ferrari dealership. So Adeli
had the car towed to a certified Ferrari dealership, Ferrari of Washington, whose
mechanics identified about $30,000 worth of repairs, including the fuel leak and
cracked exhaust headers. At this point, Adeli asked Guest if Silverstar would rescind


                                           -5-
the sale and take the car back. Although Guest thought Silverstar should take the car
back, Slone and his father overruled him. The sale was final.

      At trial, Adeli called Joseph Easton, a Ferrari of Washington technician, to
provide expert testimony about the condition of the car, including the cracked exhaust
headers. Easton explained that part of the function of the exhaust headers is to keep
harmful gas created by the engine from entering the cab of the car. When presented
with a hypothetical situation where his own pre-purchase inspection identified cracked
exhaust headers, Easton testified he would flag the problem and recommend fixing it.
The primary reason, he said, is cracked exhaust headers pose a safety risk to the car’s
occupants. Occupants could unknowingly inhale harmful gases, and because Adeli’s
car also had a proximate fuel leak, Easton testified, the car “could instantly ignite.”

      When the parties finished presenting their evidence, the district court denied
Silverstar’s motion for judgment as a matter of law and submitted three claims to the
jury: fraud, deceptive trade practices, and breach of warranty. The jury found for
Adeli on all claims and awarded him $20,201 in compensatory and incidental damages
and $5.8 million in punitive damages. Silverstar then renewed its motion for judgment
as a matter of law on all claims and separately moved to alter or amend the judgment
because it believed the jury’s punitive damages award was unconstitutionally
excessive. The district court denied the renewed motion for judgment as a matter of
law but altered the judgment by reducing the punitive damages to $500,000. Both
parties appeal. Silverstar argues for judgment as a matter of law on all claims, or at
least, for a further reduction in punitive damages. Adeli argues for reinstatement of the
jury’s $5.8 million punitive damages award.




                                           -6-
                                      II. Analysis

                    A. Denial of Judgment as a Matter of Law

      We first address whether Silverstar was entitled to judgment as a matter of law.
“Federal Rule of Civil Procedure 50 allows the trial court, after a party has been fully
heard on an issue, to resolve the issue against that party and enter judgment
accordingly if a reasonable jury could not find in that party’s favor.” White v. Union
Pac. R.R. Co., 867 F.3d 997, 1000 (8th Cir. 2017). Like the summary judgment
inquiry, the district court must determine whether the evidence presents “sufficient
disagreement to require submission to a jury,” or is “so one-sided that one party must
prevail as a matter of law.” Id. (quoting Tatum v. City of Berkeley, 408 F.3d 543, 549
(8th Cir. 2005)). If a party’s pre-verdict motion for judgment as a matter of law is
denied, it can renew the motion after the jury returns its verdict. Fed. R. Civ. P. 50(b).
We review the denial of a renewed motion for judgment as a matter of law de novo,
viewing the evidence in a light most favorable to the jury’s verdict. W. Plains, L.L.C.
v. Retzlaff Grain Co., 870 F.3d 774, 782 (8th Cir. 2017).

       Silverstar properly preserved and renewed its motion for judgment as a matter
of law on Adeli’s claims for fraud, deceptive trade practices, and breach of warranty.
See Fed. R. Civ. P. 50(a) & (b). Because the availability of punitive damages depends
on the success of Adeli’s fraud claim, we start there. See Firstbank of Ark. v. Keeling,
850 S.W.2d 310, 314 (Ark. 1993) (explaining punitive damages are available for
fraud); see also Ark. Code Ann. § 4–88–113(f)(1) (providing that an Arkansas
Deceptive Trade Practices Act plaintiff may recover actual financial loss and attorney
fees); Ark. Code Ann. § 4–2–714 (providing the measure of damages for breach of
warranty).

      Fraud, under Arkansas law, requires proof of: “(1) a false representation of
material fact; (2) knowledge that the representation is false . . . ; (3) intent to induce

                                           -7-
action or inaction in reliance upon the representation; (4) justifiable reliance upon the
representation; and (5) damage suffered as a result of the reliance.” Archer-Daniels-
Midland Co. v. Beadles Ents., Inc., 238 S.W.3d 79, 83 (Ark. 2006).

       Silverstar argues the trial evidence was insufficient to establish justifiable
reliance on its misrepresentations about the condition of the car.3 The district court
was not persuaded, and neither are we. Citing Epley v. John Gibson Auto Sales,
Silverstar first argues that “[w]here the buyer expressly agrees to an as-is contract sale
with full responsibility for all repairs, his reliance is not reasonable as a matter of law.”
514 S.W.3d 468 (Ark. Ct. App. 2016). But Epley does not support Silverstar’s
proposition. In that case, the Arkansas Court of Appeals concluded the alleged false
representation did not amount to a misrepresentation of material fact because it was
subject to interpretation. Epley, 514 S.W.3d at 468. So even though Epley also
involved an as-is car sale, it is inapplicable here because it was resolved on the false-
representation element of fraud and not the justifiable-reliance element. See id.

       Next, Silverstar analogizes this case to Yarborough v. DeVilbiss Air Power, Inc.,
where we granted summary judgment in favor of the defendant on a claim of fraud in
the procurement of a contract for the purchase of a company under Arkansas law. 321
F.3d 728, 730–32 (8th Cir. 2003). Recognizing that Arkansas courts usually submit
the question of justifiable reliance to the jury, we granted summary judgment because
no “reasonable jury could find that the plaintiffs’ reliance was justifiable.” Id. at 731.
Two facts led us to that conclusion. First, “all the individuals involved were
sophisticated businessmen represented by experienced counsel.” Id. Second, the
parties altered their written agreement after the allegedly fraudulent oral guarantee was
made, and the altered agreement did not include that oral guarantee. Id. at 731–32.
In fact, “the alleged [fraudulent] oral representations concerned matters that were

       3
       Silverstar does not argue evidence of a false representation of material fact is
lacking.

                                             -8-
explicitly addressed in the subsequent alteration of the contract.” Id. at 731. These
two circumstances are not present here.

      Although Adeli testified he was an “experienced buyer” of exotic sports cars,
he was not represented by counsel, experienced or otherwise. And the level of
sophistication involved in the company transaction at issue in Yarborough is not the
same level of sophistication involved in the used-car transaction at issue in this case.
Further, Silverstar misrepresented the condition of the car and then sent Adeli several
form documents to sign, one disclaiming warranties and responsibility for needed
repairs and another stating Adeli was purchasing the car as is. Unlike in Yarborough,
none of these form documents explicitly addressed the current condition of the car.
Silverstar’s reliance on Yarborough is therefore misplaced.

      Silverstar provides no other support for its argument that the as-is clause and
general disclaimer of warranties precludes Adeli’s fraud claim as a matter of law. In
fact, there is support to the contrary. The Arkansas Court of Appeals has said “an ‘as
is’ clause does not bar an action by the vendee based on claims of fraud or
misrepresentation.” Beatty v. Haggard, 184 S.W.3d 479, 487 (Ark. Ct. App. 2004).
And to the extent Silverstar points to Adeli’s failure to identify the car’s defects
himself, Arkansas law would not necessarily fault him for that. See Yazdianpour v.
Safeblood Techs., Inc., 779 F.3d 530, 536 (8th Cir. 2015) (“A party to a business
transaction is justified in relying on a misrepresentation of fact without investigation
. . . ‘[even] where it could be made without any considerable trouble or expense.’”)
(quoting Fausett & Co. v. Bullard, 229 S.W.2d 490, 492 (Ark. 1950)). This is
especially true here, because Adeli was making the purchase from hundreds of miles
away.

     Therefore we conclude the district court did not err in denying Silverstar’s
renewed motion for judgment as a matter of law on Adeli’s fraud claim. And because
Arkansas law allows a successful fraud plaintiff to recover compensatory, incidental,

                                          -9-
and punitive damages — the three categories of damages awarded by the jury in this
case — we need not address whether Silverstar should have been granted judgment as
a matter of law on Adeli’s other claims for breach of warranty and deceptive trade
practices. See Keeling, 850 S.W.2d at 314 (punitive damages); Ark. Code Ann. §§
4–2–721, 4–2–714. From here, we move on to consider the constitutionality of the
jury’s punitive damages award.

                               B. Punitive Damages

      Both Silverstar and Adeli attack the district court’s decision to reduce punitive
damages. Under the Due Process Clause of the Fourteenth Amendment, the district
court reduced punitive damages from $5.8 million to $500,000. Silverstar argues the
Due Process Clause4 required greater reduction while Adeli argues the Due Process
Clause required no reduction whatever from $5.8 million. We review the
constitutionality of a punitive damages award de novo, and we affirm the district
court’s decision to set punitive damages at $500,000. May v. Nationstar Mortg., LLC,
852 F.3d 806, 815 (8th Cir. 2017) (providing standard of review).

       “Although juries have considerable flexibility in determining the amount of
punitive damages, the Due Process Clause serves as a governor and prohibits ‘grossly
excessive civil punishment.’” Id. (quoting Trickey v. Kaman Indus. Techs. Corp., 705
F.3d 788, 802 (8th Cir. 2013)); see also State Farm Mut. Auto Ins. Co. v. Campbell,
538 U.S. 408, 416–17 (2003) (“The Due Process Clause . . . prohibits the imposition
of grossly excessive or arbitrary punishments on a tortfeasor.”). And we have said


      4
        Silverstar claims the punitive damages award also violates the Arkansas
constitution’s due process clause. “Because the Arkansas courts employ the United
States Supreme Court’s due process analysis, we conflate both state and federal
review.” Ondrisek v. Hoffman, 698 F.3d 1020, 1028 (8th Cir. 2012) (quoting Boerner
v. Brown & Williamson Tobacco Co., 394 F.3d 594, 602 (8th Cir. 2005)).

                                         -10-
“[p]unitive damages are grossly excessive if they ‘shock the conscience’ of the court
or ‘demonstrate passion or prejudice on the part of the trier of fact.’” May, 852 F.3d
at 815 (quoting Ondrisek v. Hoffman, 698 F.3d 1020, 1028 (8th Cir. 2012)).

      The “relevant constitutional line is ‘inherently imprecise.’” Cooper Indus., Inc.
v. Leatherman Tool Grp., Inc., 532 U.S. 424, 434 (2001) (quoting United States v.
Bajakajian, 524 U.S. 321, 336 (1998)). But in determining whether a punitive
damages award shocks the conscience or demonstrates passion or prejudice, we
consider three factors which serve as “‘guideposts’ to ensure that a defendant receives
proper notice of possible penalties.” May, 852 F.3d at 815–16 (quoting Ondrisek, 698
F.3d at 1028). Those factors are: “(1) the degree of reprehensibility of the defendant’s
conduct; (2) the disparity between actual or potential harm suffered and the punitive
damages award . . . ; and (3) the difference between the punitive damages award and
the civil penalties authorized in comparable cases.”5 Id. at 816.

                                 1. Reprehensibility

      Despite the jury’s finding of fraud, Silverstar argues its conduct was in no way
reprehensible. We disagree.

      In assessing the reprehensibility of a defendant’s conduct, the Supreme Court
tells us to consider whether the plaintiff’s harm “was the result of intentional malice,
trickery, or deceit, or mere accident.” Campbell, 538 U.S. at 419. Silverstar’s
behavior was no accident. The trial record supports a finding of deceit, and the jury
identified it. This is, on its own, sufficient to support a finding of reprehensibility.
May, 852 F.3d at 816 (“The presence of just one indicium of reprehensibility is


      5
       Adeli presented no evidence of Silverstar’s net worth, nor does he ask us to
account for Silverstar’s net worth in our analysis. See May, 852 F.3d at 817
(considering the defendant’s net worth).

                                         -11-
sufficient to render conduct reprehensible and support an award of punitive
damages.”). Thus, Silverstar’s conduct was reprehensible.

      We are careful, however, not to overstate the degree of reprehensibility. See
Trickey, 705 F.3d at 803. In addition to intentional deceit, the Supreme Court instructs
us to consider whether: “the harm caused was physical as opposed to economic; the
tortious conduct evinced an indifference to or a reckless disregard of the health or
safety of others; the target of the conduct had financial vulnerability; [and] the conduct
involved repeated actions or was an isolated incident.” Campbell, 538 U.S. at 419.
The record in this case also supports a finding that Slone was at least indifferent to the
safety risks cracked exhaust headers pose, but it does not substantiate any of the other
remaining considerations. Therefore, taking into account all the relevant factors,
Silverstar’s conduct was reprehensible, but the reprehensibility should not be
overstated.

                2. Disparity Between Harm and Punitive Damages

       Next, we consider what is likely the “‘most commonly cited indicium of an
unreasonable or excessive punitive damages award:’” the “disparity between actual or
potential harm suffered and the punitive damages award (often stated as a ratio
between the amount of the compensatory damages award and the punitive damages
award).” Trickey, 705 F.3d at 802, 803 (quoting BMW of N. Am., Inc. v. Gore, 517
U.S. 559, 580 (1996)). We conclude the ratio struck by the district court comports
with due process.

      The Supreme Court has “consistently rejected the notion that the constitutional
line is marked by a simple mathematical formula, even one that compares actual and
potential damages to the punitive award.” Gore, 517 U.S. at 582. But we are not
without guidance. The Court has said that “in practice, few awards exceeding a
single-digit ratio between punitive and compensatory damages, to a significant degree,

                                          -12-
will satisfy due process.” Campbell, 538 U.S. at 425. And, the Court has “repeatedly
intimated that a four-to-one ratio is likely to survive any due process challenges given
the historic use of double, treble, and quadruple damages as a punitive remedy.”
Trickey, 705 F.3d at 803 (quoting Wallace v. DTG Operations, Inc., 563 F.3d 357,
363 (8th Cir. 2009)).

      To be sure, we treat these ratios not as binding but as instructive. Campbell, 538
U.S. at 425. They demonstrate that “[s]ingle-digit multipliers are more likely to
comport with due process, while still achieving the State’s goals of deterrence and
retribution.” Id. In the end, our job is to “ensure that the measure of punishment is
both reasonable and proportionate to the amount of harm to the plaintiff and to the
general damages recovered.” Id. at 426.

      We begin by settling the parties’ dispute as to how the ratio should be calculated.
The district court instructed the jury to first determine Adeli’s compensatory damages.
It instructed the jury to then determine Adeli’s incidental damages only if it found for
Adeli on his claim for breach of express warranty. Because incidental damages were
awarded only for breach of express warranty, a claim which does not allow punitive
damages, Silverstar contends the amount of incidental damages should not be factored
into the harm side of the ratio. We disagree. As noted above, Arkansas law allows a
successful fraud claimant to recover his incidental damages. Ark. Code Ann.
§ 4–2–721 (stating remedies for fraud “include all remedies available under this
chapter for non-fraudulent breach”); Ark. Code Ann. § 4–2–714 (permitting recovery
of incidental damages). For purposes of calculating the correct ratio, it makes no
difference that the district court unnecessarily required the jury to first find for Adeli
on his breach of express warranty claim. And, in any case, the harm side of the ratio
must account for a plaintiff’s actual harm, and Silverstar makes no argument that
actual harm excludes incidental damages. See Campbell, 538 U.S. at 418 (instructing
courts to consider “the disparity between the actual or potential harm . . . and the
punitive damages award”).

                                          -13-
       Taking into account both compensatory and incidental damages, Adeli’s actual
harm amounts to $20,201, and the ratio between this harm and the jury’s $5.8 million
punitive damages award works out to 1:287. The ratio between actual harm and the
district court’s reduced amount of punitive damages ($500,000) is 1:24.75.

        With the relevant ratios established, we now address Adeli’s argument that the
jury’s $5.8 million punitive award did not create a constitutionally excessive ratio. He
argues that when potential harm is properly factored in, the 1:287 ratio becomes a low
single-digit, or even negative, ratio. Like the district court, we recognize that an
otherwise excessive ratio may be justified by factoring in “the magnitude of the
potential harm that the defendant’s conduct would have caused to its intended victim
. . . as well as the possible harm to other victims that might have resulted if similar
future behavior were not deterred.” TXO Prod. Corp. v. All. Res. Corp., 509 U.S. 443,
460 (1993) (plurality opinion); see also Gore, 517 U.S. at 581 & n.34 (explaining that
in TXO the Court accounted for actual and potential harm and concluded the relevant
ratio was more accurately 1:10 rather than 1:526). But we cannot let the imagination
run wild. There must be some reasonable likelihood that the potential harm cited by
the plaintiff might have actually occurred. See TXO, 509 U.S. at 460 (emphasizing
“the harm likely to result from the defendant’s conduct”); see also Pulla v. Amoco Oil
Co., 72 F.3d 648, 659 (8th Cir. 1995) (explaining “the touchstone is the potential harm
that would have likely resulted from the dangerousness inherent in defendant’s actual
conduct”).

      At trial, Easton testified the car’s faulty exhaust headers could cause harmful gas
to leak into the cabin or could cause the car to catch fire given its proximity to a fuel
leak.6 Citing this testimony, Adeli argues the cracked exhaust headers had the potential


      6
        For the first time on appeal, Adeli cites a long list of articles, administrative
reports, and other internet sources to support his potential harm argument. Silverstar,
in its motion to strike, correctly points out that Adeli cannot rely on these documents

                                          -14-
to cause catastrophic harm to himself and his daughter — both of whom were in the
car for the short, three-to-four mile drive home from the dealership — like death, major
burns from an explosion, or carbon-monoxide poisoning. We believe the likelihood
that these specific injuries could have resulted is too speculative. See TXO, 509 U.S.
at 460; Pulla, 72 F.3d at 659. Easton did not testify as to the likelihood of any of these
injuries occurring during Adeli’s short drive home from the dealership, and their
likelihood cannot reasonably be inferred from Easton’s testimony or the trial evidence
as a whole. See Pulla, 72 F.3d at 659 (stating “a court may not justify the award of
punitive damages in a particular case by overlooking the actual events”). Thus, while
these injuries were theoretically possible, the trial evidence does not show they had any
reasonable likelihood of occurring. The harm side of the ratio should therefore not
account for them, and the 1:287 ratio created by the jury’s $5.8 million punitive
damages award is not, as Adeli claims, more accurately a low single-digit or negative
ratio.

        We finish our ratio analysis by addressing Silverstar’s argument that the 1:24.75
ratio between actual harm and the reduced amount of punitive damages violates due
process. Punitive damages, Silverstar urges, must be further reduced to strike a single-
digit ratio. We disagree. Of course, “[s]ingle-digit multipliers are more likely to
comport with due process,” but due process does not require a single-digit multiplier
in all cases. Campbell, 538 U.S. at 425 (emphasis added). In fact, as discussed below,
we have affirmed ratios exceeding single digits in a case involving the fraudulent sale
of a used car. Grabinski v. Blue Springs Ford Sales, Inc., 203 F.3d 1024, 1025–26
(8th Cir. 2000) (“While these ratios are somewhat high, Gore emphasizes that such



as evidentiary support for any of his arguments on appeal because they are not part of
the trial record. See Fed. R. App. P. 10(a). To the extent Adeli presents these sources
not as evidentiary support but as helpful background information only, as he claims,
they have no impact on our conclusions. Silverstar’s motion to strike is therefore
granted.

                                          -15-
ratios are not dispositive but merely instructive.”). And because the ratio
consideration, like the other required due-process considerations, serve as “‘guideposts’
to ensure that a defendant receives proper notice of possible penalties,” this precedent
is important. May, 852 F.3d at 815–16 (emphasis added) (quoting Ondrisek, 698 F.3d
at 1028). Silverstar cannot, in light of Grabinski, say it was without an idea of the
potential penalty for defrauding its customers. See 203 F.3d 1024. Therefore, we
dismiss Silverstar’s argument that the district court was required to strike a single-digit
ratio.

                            3. Comparable Civil Penalties

       Finally, we consider the “disparity between the punitive damages award and the
civil penalties authorized or imposed in comparable cases.” May, 852 F.3d at 817
(quoting Campbell, 538 U.S. at 428).

       In Silverstar’s favor, Arkansas punishes deceptive trade practices with a $10,000
penalty, far lower than the district court’s award. See Ark. Code Ann. § 4–88–113.
But we also consider comparable civil cases. See Ondrisek, 698 F.3d at 1030. As
noted above, Grabinski and this case are comparable. There, Grabinski sued an auto
wholesaler, retailer, and three retailer employees for fraud in connection with the sale
of a used vehicle. Grabinski, 203 F.3d at 1025. Like Silverstar, the defendants in
Grabinski misrepresented the condition of the car. Id. And like Adeli, a jury awarded
Grabinski relatively low, but more than nominal, compensatory damages. Id. at 1026.
On appeal, we affirmed the jury’s assessment of punitive damages against each of the
five defendants respectively. Collectively, the ratio between actual damages and
punitive damages was 1:27, higher than the 1:24.75 ratio struck by the district court
in this case. Id. This disparity does not raise due process concerns. Rather, it weighs
in favor of affirming the $500,000 punitive damages award.




                                           -16-
                          4. Punitive Damages Conclusion

       In sum, taking into account all the required due process considerations, $5.8
million in punitive damages was grossly excessive, in violation of the Due Process
Clause, but $500,000 is not. The reprehensibility of Silverstar’s conduct was not so
extreme as to justify $5.8 million in punitive damages. And the catastrophic potential
harm cited by Adeli is too speculative to turn the 1:287 damages ratio into a low single-
digit or negative ratio. Adeli has cited no authorized civil penalty or comparable case
to justify such a high punitive award.

       On the other hand, while $500,000 creates a high damages ratio, Grabinski put
Silverstar on notice of potentially steep punitive damages for defrauding its customers.
To rigidly apply the instructive single-digit ratio principle, as if it were a mathematical
formula for due process, risks turning Silverstar’s fraudulent conduct into a calculable
business decision. Ultimately, $500,000 neither shocks the conscience nor
demonstrates passion or prejudice. Therefore it comports with due process. See May,
852 F.3d at 815–16 (explaining a punitive award is grossly excessive, in violation of
the Due Process Clause, if it shocks the conscience or demonstrates passion or
prejudice).

                                    III. Conclusion

       We affirm the district court’s judgment.




                                           -17-
STRAS, Circuit Judge, concurring.

       Due process is a creature that takes on many forms. It has long provided
basic procedural protections like notice and an opportunity to be heard. See
Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950); 3 Joseph
Story, Commentaries on the Constitution of the United States, § 1783, at 661
(Boston, Hilliard, Gray, & Co. 1833) (explaining that the Fifth Amendment’s Due
Process Clause “affirms the right of trial according to the process and proceedings
of the common law”). It has morphed over time though. Today, we are asked to
determine how far to go in protecting civil defendants from bad outcomes that arise
out of perfectly good procedures.

       Perhaps we should call this whole exercise “anti-due process.” See 1 John
Bouvier, A Law Dictionary, Adapted to the Constitution and Laws of the United
States of America, and of the Several States of the American Union (Daniel A.
Gleason ed., George W. Childs 14th ed. 1871) (defining “due process of law,” at
the time of the Fourteenth Amendment’s adoption, as “[l]aw in its regular course of
administration through courts of justice”).7 After the jury hears the evidence,
listens to the arguments of counsel, receives instructions from the judge, and then
talks behind closed doors, it renders a verdict about how much a defendant like

       7
        It is a stretch to say, at least as an original matter, that requiring a punitive-
damages award to stay within a certain numerical range really has much to do with
process at all. See, e.g., Missouri Pac. Ry. Co. v. Humes, 115 U.S. 512, 521 (1885)
(noting that the “discretion of the jury” in awarding punitive damages was “not
controlled by any very definite rules”); Walker v. Sauvinet, 92 U.S. 90, 93 (1875)
(stating that due process is generally satisfied “if [a] trial is had according to the settled
course of judicial proceedings”); see also Pacific Mut. Life Ins. Co. v. Haslip, 499 U.S.
1, 26–27 (1991) (Scalia, J., concurring in the judgment) (explaining that when the
Fourteenth Amendment was adopted, “no particular procedures were deemed necessary
to circumscribe a jury’s discretion regarding the award of [punitive] damages, or their
amount”).

                                            -18-
Silverstar should have to pay for its reprehensible conduct. See BMW of N. Am.,
Inc. v. Gore, 517 U.S. 559, 600 (1996) (Scalia, J., dissenting) (discussing the jury’s
role—as the “voice of the community”—in “assess[ing] . . . the measure of
punishment the defendant deserved”); see also Barry v. Edmunds, 116 U.S. 550,
564–65 (1886) (explaining the jury’s role in awarding damages around the time of
the Fourteenth Amendment’s adoption). But then, as judges, we must undo the
jury’s award if we find it “grossly excessive,” using a collection of malleable
“guideposts,” often on nothing more than a cold record and a few briefs. Gore, 517
U.S. at 562, 574 (majority opinion) (citation omitted); see also May v. Nationstar
Mortg., LLC, 852 F.3d 806, 816 (8th Cir. 2017) (asking whether the award “shocks
the conscience”). All in the name of due process.

       The results, unsurprisingly, can be arbitrary, and this case is a good example.
See Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 424, 434 (2001)
(describing the “constitutional line” as “inherently imprecise” (citation omitted)). In
this circuit, on the happenstance of having seen a case like this one before, we can
affirm a 24.75:1 punitive-damages-to-actual-damages ratio. See Grabinski v. Blue
Springs Ford Sales, Inc., 203 F.3d 1024, 1025–26 (8th Cir. 2000). But if Silverstar
had fraudulently sold Adeli something other than a used car, the plaintiffs may well
have been stuck with a single-digit ratio. See State Farm Mut. Auto. Ins. Co. v.
Campbell, 538 U.S. 408, 425 (2003); Ondrisek v. Hoffman, 698 F.3d 1020,
1031–32 (8th Cir. 2012) (collecting cases); see also ante at 15–16 (explaining that
prior cases can provide notice that a large award is possible).

       In fact, even within the single digits, the due-process scalpel is blunt: if we
determine that a defendant has acted reprehensibly but not too reprehensibly, the
parties simply have to accept whatever lower ratio we choose. It has all the feel of




                                         -19-
judicial alchemy.8 See Campbell, 538 U.S. at 429 (Scalia, J., dissenting); Philip
Morris USA v. Williams, 549 U.S. 346, 361 (2007) (Thomas, J., dissenting).

       Nevertheless, I join the court’s opinion today because it is consistent
with—perhaps even dictated by—precedent. In Grabinski, we held that a 27:1 ratio
was just fine in a case involving the fraudulent sale of a used car, so I would
conclude that the district-court-imposed 24.75:1 does the job here too. 203 F.3d at
1026. But the irony is not lost on me: we are deciding, in the name of due process,
that the district court had to step in and override the outcome of a jury trial—the
gold standard for due process in our judicial system.
                            ______________________________




      8
        Of course, there is another way: state legislatures could step in at any time and
limit punitive-damages awards however they see fit. See Gore, 517 U.S. at 613–19
(Ginsburg, J., dissenting). Sometimes, state courts can step in too. See, e.g.,
Distinctive Printing & Packaging Co. v. Cox, 443 N.W.2d 566, 574 (Neb. 1989)
(explaining that an award of punitive damages to a plaintiff violates a provision of the
Nebraska Constitution that requires “all fines [and] penalties . . . arising under the
general laws of the state” to be paid to counties for the “support of the common
schools” (citing Neb. Const. art. VII, § 5)).

                                          -20-